            Case 1:20-cv-10995-CM Document 4 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADEKUNLE A. ONATOLU,

                                 Plaintiff,
                                                                20-CV-10995 (CM)
                     -against-
                                                                CIVIL JUDGMENT
UNITED STATES DISTRICT COURT,

                                 Defendant.

         Pursuant to the order issued December 29, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the July 9, 2015 order in

Onatolu v. U.S. Army, ECF 1:15-CV-2829, 4 (S.D.N.Y. July 9, 2015), the complaint is dismissed

without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 29, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
